Electronically Filed
                                                      Supreme Court
                                                      SCWC-13-0000415
                                                      15-SEP-2015
                                                      02:25 PM



                         SCWC-13-0000415

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        JAMES K. LIBERO,
                Petitioner/Petitioner-Appellant,

                               vs.

                        STATE OF HAWAI#I,
                 Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0000415; CR. NO. 98-0697)

                              ORDER
                        (By: Pollack, J.)

          Upon consideration of Petitioner/Petitioner-Appellant

James K. Libero’s Objection to the Order Rejecting Application

for Writ of Certiorari, filed August 17, 2015; Petitioner’s Reply

to the Oral Argument August 17, 2015, filed August 28, 2015; and

the record herein, it appears that Petitioner asks this court to

reconsider its Order Rejecting Application for Writ of

Certiorari, filed August 6, 2015.    However, pursuant to the

Hawai#i Rules of Appellate Procedure Rule 40.1(h), the rejection

of an application for writ of certiorari is final and shall not

be subject to a motion for reconsideration in the supreme court.
Accordingly, Petitioner’s August 17, 2015 Objection and

Petitioner’s August 28, 2015 Reply are hereby dismissed.

          DATED:   Honolulu, Hawai#i, September 15, 2015.


                                      /s/ Richard W. Pollack

                                      Associate Justice




                                 2